
	
		II
		111th CONGRESS
		2d Session
		S. 3312
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002
		  to authorize the Securing the Cities Initiative of the Department of Homeland
		  Security, and for other purposes.
	
	
		1.Authorization of Securing the Cities
			 Initiative
			(a)In generalTitle XIX of the Homeland Security Act of
			 2002 is amended by adding at the end the following:
				
					1908.Authorization of Securing the Cities
				Initiative
						(a)FindingsCongress finds the following:
							(1)The Securing the Cities Initiative of the
				Department uses next generation radiation detection technology to detect the
				transport of nuclear and radiological material in urban areas by terrorists or
				other unauthorized individuals.
							(2)The technology used by partners in the
				Securing the Cities Initiative leverages radiation detection technology used at
				ports of entry.
							(3)The Securing the Cities Initiative has
				fostered unprecedented collaboration and coordination among its Federal, State,
				and local partners.
							(4)The Securing the Cities Initiative is a
				critical national capability to detect the dangerous introduction of nuclear
				and radiological material.
							(b)Authorization of
				AppropriationsThere is
				authorized to be appropriated to the Director of the Domestic Nuclear Detection
				Office of the Department for the Securing the Cities Initiative such sums as
				may be necessary for each fiscal year, including—
							(1)for each city in which it has been
				implemented by fiscal year 2009—
								(A)$20,000,000 for fiscal year 2011;
				and
								(B)not less than $10,000,000 in sustainment
				assistance for each fiscal year thereafter; and
								(2)for additional Securing the Cities
				initiatives to be implemented in not fewer than 2 sites participating in the
				Urban Area Security Initiative, such sums as may be necessary each fiscal year
				to implement and sustain each additional
				initiative.
							.
			(b)Conforming amendmentThe table of contents in section 1(b) of
			 the Homeland Security Act of 2002 is amended by inserting after the item
			 relating to section 1907 the following:
				
					
						Sec. 1908. Authorization of
				Securing the Cities
				Initiative.
					
					.
			
